DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if incorporated into the independent claim including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al (US 2005/0111737) or Capuozzo et al (US 2013/0170738 – Hereafter Cap) in view of CN104615769 A (Hereafter CN769). 
(I)	Claims 1, 19 and 20, an image processing method, a computer device, and a computer-readable storage medium, comprising: 
acquiring a first cluster dimension corresponding to the images in the image set in response to detecting that a number of images in an image set to be processed  (Das: Fig. 1, label 10, [0024-0025];    Cap: Fig. 5, label 505, [0182]) [[exceeds a preset threshold = please see further below for detailed analysis]];
selecting a second cluster dimension from a plurality of pre-stored dimensions, the second cluster dimension being different from the first cluster dimension (Das: Fig. 1, input pictures collection 10, grouped by event 12 and/or people 14;      Cap: Fig. 5, labels 508, 510, or beach, trees, house, [0182-0184); and 
clustering the images in the image set according to the second cluster dimension to acquire a plurality of first image subsets of the image set. (Das: Fig. 1, input pictures collection 10, grouped by event 12 and/or people 14;     Cap: Fig. 5, labels 508, 510, or beach, trees, house, [0182-0184).
While Das teaches, “The grouping algorithms also provide emphasis scores to each image relative to other images in the group, i.e., In grouping by people, an emphasis score is assigned to each retrieved image, given by the fraction of the image covered by the faces of the specified people. In event-based grouping, this score is based on image quality (sharpness, contrast, etc.) and composition, [0025-0026]…”  and while Cap teaches, the image classification may also include low-level image information, such as image spectrum, color variants, or intensity, as well as more complex high-level image information such as image components, faces, signs, and geographic features, [0063]”.
exceeds a preset threshold (highlighted).
CN769 teaches,  the picture category is determined based on the number of pictures… where a number of threshold intervals may be preset, each of which corresponds to a division of a picture category. For example, three threshold threshold intervals are set in advance, which are intervals [0, x], [x+1, y], [y+1, +∞], where the picture category corresponding to the interval [0, x] is two. For the class, the picture categories corresponding to the interval [x+1, y] are three categories, and the picture categories corresponding to the interval [y+1, +∞] are six categories. (page 8)… 
The interval determining sub-unit 421 is configured to determine the number
threshold interval to which the number of pictures belongs; A category acquisition sub-unit 422 is configured to acquire a plurality of picture categories set in advance for the number threshold interval.  It can be seen from the foregoing embodiment that, when determining a picture category, determining a picture category corresponding to the current number of pictures according to different number of picture categories set in advance for different number threshold ranges, so that the pictures in the picture library can be flexibly divided according to the number of pictures. (page 15).
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of CN769 into the teaching of Das or Cap to 
Claim 2. The method according to claim 1, detecting that the number of images in the image set to be processed exceeds the preset threshold further comprises: acquiring a cluster level of the image set, the cluster level being determined according to a parent-child relationship between the image set and other image sets generated by clustering; acquiring a threshold corresponding to the cluster level as the preset threshold; and detecting whether the number of images in the image set exceeds the preset threshold. (Das: Fig. 1, (parent) cluster of collected images 10, then (child) cluster of event 12 or people 14.  Also see Das’ claim 10;  Cap: Fig. 5 and [0182-0184]).
Claim 3. The method according to claim 1, further comprising: selecting the second cluster dimension from the plurality of pre-stored dimensions comprising at least one of following operations: selecting the second cluster dimension randomly from the plurality of dimensions different from the first cluster dimension; selecting the dimension ranked at the first in a preset order from the plurality of dimensions different from the first cluster dimension as the second cluster dimension; and selecting the second cluster dimension randomly from the plurality of dimensions different from the first cluster dimension according to a selection instruction; wherein the plurality of pre-stored dimensions comprises a plurality of dimensions different from the first cluster dimension. (Das: Fig. 4: facial recognition, fig. 2;  Cap: (e.g. the sea, a beach, people, a tree) may be enriched by applying a semantic rule to categorize the particular image as a summer holiday, [0067]; or geo location, [0070]).
Claim 4. The method according to claim 1, wherein the second cluster dimension being different from the first cluster dimension further comprises: a type of the second cluster dimension being different from a type of the first cluster dimension. (Das: type of theme, [0011, 0012, 0023, 0026, 0032] and Fig. 2; Cap: types of images, [0068, 0139]).
Claim 5. The method according to claim 1, wherein the second cluster dimension being different from the first cluster dimension further comprises: a type of the second cluster dimension being identical to a type of the first cluster dimension and a precision of image clustering corresponding to the second cluster dimension being different from a precision of image clustering corresponding to the first cluster dimension. (Das: type of theme, [0011, 0012, 0023, 0026, 0032] and Fig. 2; Cap: types of images, [0068, 0139]).
Claim 6. The method according to claim 1, wherein clustering the images in the image set according to the second cluster dimension further comprises: 
when the second cluster dimension is a character dimension, performing face recognition on the images in the image set and classifying images containing a same face into one first image subset; (Das: Fig. 4, facial characteristic/features, [0027) 
(Cap: the time when picture was taken)
when the second cluster dimension is a location dimension, acquiring a capturing location of each image in the image set and clustering the images according to the capturing locations; (Cap: geographical location, [0070])
 and when the second cluster dimension is a scene dimension, performing scene recognition on the images in the image set and classifying images in a same scene into one first image subset, the scene recognition model comprising a machine learning model and an artificial intelligence model. (Cap: a part of the image such as a sea, a beach, a person, or a tree, [0062, 0067]).
	Claim 7. The method according to claim 1, further comprising: when the second cluster dimension is unable to be selected from the plurality of pre-stored dimensions, acquiring a predetermined classification dimension; and clustering the images in the image set according to the predetermined classification dimension to acquire a plurality of second image subsets of the image set. (Cap: if during the course of identifying image classification elements, the image processing system is unable to distinguish between Bob and another person, the system could exclude the other person, since the set of pictures is associated with holidays for Alice and Bob,[0087]).
(Cap: mappings between geographic locations and place names. A place name may refer to a city (e.g. Seattle), a region (e.g. Shaw Island), a building (e.g. the Sistine Chapel), [0141]).
Claim 9. The method according to claim 1, further comprising: acquiring a total browse number corresponding to each first image subset and displaying the plurality of first image subsets according to an ascending order or a descending order of the total browse numbers. (to overcome a long period of time to search for a target picture in the related art, (page: 2); CN769 presents, it is convenient for the user to search for the target picture according to the picture category, because the number of pictures under each picture category It is smaller than the total number of pictures in the image library, so it can improve the efficiency of image search and improve the user's picture browsing experience, page 5; all images can be rendered in the order in which they were taken, page 12).
Claim 12. The method according to claim 1, further comprising: acquiring a modification time corresponding to each first image subset and displaying the plurality of first image subsets in an order that the modification time are from earliest to latest or from latest to earliest. (CN769: all images can be rendered in the order in which they were taken, page 12).

(Cap: converting from one format to another format, [0021] where The image may be rasterized and/or encoded, [0022]).
Claim 18. The method according to claim 1, further comprising: marking a cluster tag for each first image subset, the cluster tag indicating a cluster dimension applied to images in the first image subset. (See the ind. claims or Das: Fig. 1; Cap: fig. 5).

Claims 13-15 rejected under 35 U.S.C. 103 as being unpatentable over Das or Cap in view of CN769 and further in view of Cho (US 2017/0201591 – Hereafter Cho591). 
Claim 13. The method according to claim 1, further comprising: acquiring a cluster tag corresponding to the first image subset; generating a keyword corresponding to the first image subset according to the cluster tag; when a search instruction for the first image subset is received, extracting a search term from the search instruction; matching the search term with the keyword; and displaying the first image subset corresponding to the keyword in an interface of a computer device when the search term matches with the keyword. (Cap: Fig. 6 and 9: searching operation and using human language, [0068]). e.g. the sea, a beach, people, a tree) may be enriched by applying a semantic rule to categorize the particular image as a summer holiday, [0067]).
Cap does not explicitly describe matching search term with keyword. Cho591 discusses the feature in [0109].
Claim 14. The method according to claim 13, wherein extracting the search term from the search instruction further comprises: when the search instruction is a text instruction, extracting the search term from the text instruction directly; and when the search instruction is a speech instruction, converting the speech instruction into text information and extracting the search term from the text information. (Cho591 teaches searching by text, [0088, 0214].
Claim 15. The method according to claim 13, wherein displaying the first image subset corresponding to the keyword in the interface of the computer device comprises: displaying a cover image of the first image subset corresponding to the keyword; and displaying images in the first image subset corresponding to the keyword in response to detecting a trigger operation for the cover image. (Cho591 teaches the operation of pressing a send button for transmitting text, a picture, or a video may correspond to a trigger operation, and in the case of the search program, the operation of inputting a keyword and pressing a search button may correspond to the trigger operation, [0088, 0214]).
. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Das or Cap in view of CN769 and further in view of Cho (US 2010/0125734 – Hareafter Cho734). 
Claim 17. The method according to claim 16, Das or Cap does not but Cho teaches “encrypting the first image subset further comprises: encrypting the first image subset by any way of a password encryption, a pattern encryption, a fingerprint encryption and a sound encryption” ([0140] The setting of the password to open the encrypted image by identification of the biometric information is performed by conducting a biometric information registering process including the registration of user face image template information, a fingerprint, an iris and the like, [0140]).
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Cho734 into the teaching of Das or Cap to perform a sequential authentication procedure so as to prevent leakage of authentication information and immediately monitor the illegal use of the authentication information in real time.


					Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651